Citation Nr: 0529702	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-09 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to increased ratings for the components of 
the veteran's left knee disability, assigned a 20 percent 
evaluation for limitation of motion and a 10 percent 
evaluation for other functional impairment, prior to April 
24, 2003.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the back, currently evaluated as 50 percent 
disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1946 and from January 1951 to February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board remanded the case in January 2004 for further 
development, and the case was returned to the Board in March 
2005.  


FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound to the back is 
manifested by a compression fracture at L1, degenerative 
changes of the lumbar spine and severe limitation of motion 
of the low back.  

2.  Prior to April 24, 2003, the service-connected left knee 
disability was not productive of subluxation, instability, 
locking or effusion to the joint.  Limitation of flexion was 
not less than 60 degrees and limitation of extension was 
limited to 15 degrees.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 50 percent for residuals of a 
gunshot wound to the low back is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5292 (2003); 38 C.F.R. §§ 4.25, 4.55, 4.56, 4.73, Diagnostic 
Codes 5320, 5323 (2004).  

2.  Prior to April 24, 2003, entitlement to a rating in 
excess of 30 percent for a left knee disability is not 
established. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 
5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Pursuant to the Board's remand directive, the AMC sent the 
veteran a letter in March 2004 that provides the required 
notice.  Although the AMC did not specifically request the 
veteran to submit any pertinent evidence in his possession, 
it did inform him of the evidence that would be pertinent to 
his claims and requested him to submit such evidence or 
provide the information and any authorization necessary to 
enable VA to obtain such evidence.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
Accordingly, to this extent, the Board is satisfied that VA 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Neither the veteran nor his representative has identified any 
additional evidence which could be obtained to substantiate 
the present claims, and the Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulation.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

In the present case, the claims were initially adjudicated by 
the RO in June 2001, before the provision of the notice 
required under the VCAA.  Following the provision of the 
required notice in March 2004, additional pertinent evidence 
was received and the veteran has not identified any 
additional evidence that could be obtained to substantiate 
the claims.  Therefore, there is no reason to believe that 
that the ultimate decision of the originating agency on the 
merits of the claims would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claims by the originating agency were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims.


Factual Background

A review of the veteran's service medical records reflects 
that in November 1951, the veteran was seen for a gunshot 
wound missile with a perforating entrance at the left lumbar 
area, exiting the left upper quadrant.  It was noted that 
there was no artery or nerve involvement.  An August 1953 
record reflects that the veteran was involved in a motor 
vehicle accident which resulted in internal derangement of 
the left knee.  A tear of the medial collateral ligament and 
medial meniscus was noted.  The veteran subsequently 
underwent a left knee arthrotomy for repair of the torn 
medial collateral ligament and a medial meniscotomy.  

Historically, it is noted that in a May 1958 rating decision, 
service connection for residuals of a shell fragment wound to 
the abdomen and back was granted with a 20 percent 
evaluation.  Service connection for residuals of a left knee 
arthrotomy was also established with a 10 percent rating.  In 
an April 1984 rating action, the evaluation for the residuals 
of a shell fragment wound of the back was rated as 20 percent 
disabling and the rating for residuals of a shell fragment 
wound to the abdomen with a post-operative scar was rated 10 
percent disabling.   

On VA muscles examination in May 2001, the veteran's chief 
complaint was of pain in the lower back which started about 
10 years prior.  He said that his low back pain was present 
on getting out of bed in the morning and usually eased off as 
the day went on but sometimes lasted all day.  On physical 
examination of the veteran, the veteran carried a cane and 
limped on the left due to his left knee.  It was noted that 
there were five faint scars over the sacrum, varying from 0.5 
cm. to 1 cm. in diameter.  The scars were flat, non-tender 
and movable.  It was noted that the exit wound was lateral to 
the umbilicus and measured 2 by 1 cm.  The wound was 
depressed and fixed to the underlying soft tissue but was not 
tender.  There was also a surgical scar, 12 cm. long , over 
the right rectus muscle.  The scar was movable, not 
depressed, not tender, with no hernia present.  The diagnosis 
included perforating wound of the abdomen secondary to shell 
fragment; scars to the sacral area, entrance wound, muscle 
group XX, asymptomatic; scars abdomen, exit wound, and 
surgical scar of the abdomen, post-operative perforating 
wound, muscle group XIX.  X-ray studies of the lumbosacral 
spine revealed diagnostic impressions of right sided 
scoliosis; degenerative changes of the lumbar spine; 
osteoporosis; slightly increased lordotic curve, and minimal 
old compression fracture of the body L1.  

On VA joints examination in May 2001, the veteran complained 
of constant left knee pain, worse after walking on it.  He 
stated that he had been wearing a knee brace for the last 10 
to 15 years.  He had been using a cane for the past 5 years.  
On physical examination, the veteran limped on the left.  The 
left knee was enlarged with a bony protrusion on the medial 
side of the joint.  Examination of the ligaments showed no 
collateral ligament laxity.  The drawer sign was negative.  
Range of motion testing revealed extension of 15 degrees on 
the left and left knee flexion of 100 degrees.  After 
fatiguing, the figures were about the same for range of 
motion.  The diagnosis was status post-operative arthrotomy 
with residuals of traumatic arthritis of the left knee.  

VA X-ray studies of the left knee conducted in March 2002 
showed bilateral meniscus calcification and narrowed medial 
joint space on the left.  

A July 2002 VA orthopedic surgery record shows that the 
veteran was seen with complaints of left knee pain.  It was 
noted that the veteran received cortisone injections in the 
left knee in the past.  He also received moderate relief from 
knee symptoms with medication.  The veteran reported that his 
ambulation was greatly inhibited by the pain in his left 
knee.  On physical examination, the left knee showed a medial 
scar with no effusion.  There was tenderness to palpation 
over the lateral aspect of the left knee.  Range of motion 
was 0 to 80 degrees actively and 0 to 100 degrees passively.  
There was significant crepitus, particularly in the medial 
compartment.  There was no anterior and posterior drawer.  
Lachman's was negative.  The veteran's left knee was stable 
to valgus stress; however there was some laxity with varus 
stress.  McMurray's was negative.  Sensation to light touch 
was intact.  Radiographic review showed that X-rays were 
consistent with severe degenerative tricompartmental disease 
of the left knee.  The examiner indicated that the veteran 
was a good candidate for a total left knee arthroplasty.

VA medical records reflect that the veteran underwent a left 
total knee arthroplasty in April 2003.  

On VA muscles examination in December 2004, it was noted that 
the veteran developed chronic back problems over the years 
following the bullet wound suffered during active service.  
He complained of constant pain with exacerbations which 
lasted 1 to 3 days.  He reported radicular pain down his left 
leg with radicular paresthesias down both legs.  He used a 
cane for ambulation.  Physical examination of his wounds 
revealed a 2 cm. round wound at the midline of the back at L4 
that was 1.2 cm. deep with tissue loss and tethering of the 
subcutaneous tissues.  Tenderness along the area of the scar 
and deep tenderness to pressure in that area were noted.  
There was also a wound on the anterior abdomen which showed 
the exit wound that was about 3 cm. long and showed no 
tethering or subcutaneous tissue loss.  There was also a scar 
around the right lateral side of the abdomen that represented 
a surgical scar which was 11 cm. in length.  There was no 
tethering or any subcutaneous tissue loss in that scar.  Back 
examination revealed that the veteran stood in an antalgic 
manner and moved at a very slow gait.  He showed loss of 
lordosis of the lumbar spine.  Deep tendon reflexes were 
absent at the knee bilaterally and at the ankle bilaterally.  
Straight leg raising was negative bilaterally.  Muscle 
strength was 3/4 bilaterally in all muscle groups of the lower 
extremities.  Range of motion showed forward flexion to be 
limited to 20 degrees, left lateral flexion to 5 degrees, 
right lateral flexion to 5 degrees, right rotation to 5 
degrees, and left rotation to 5 degrees.  There was obvious 
kyphosis of the lumbar spine with the loss of lordotic curve 
of the spine.  X-ray studies showed severe osteonecrosis and 
severe degenerative arthritis.  There was complete loss of 
the joint space at the disc space to L2-3.  There was an old 
compression fracture at L1, which was 50 percent compressed.  
There was scoliosis of 12 degrees with the apex to the  left 
side with the apex mainly at L1.  There was generalized 
osteoarthritis of the lumbar spine and there was a portion of 
the posterior vertebral body at L5 that was missing, probably 
from the gunshot wound.  Spinal stenosis from L1-L5 was also 
shown.  The diagnostic assessment included gunshot wound with 
surgical scars, osteoporosis, degenerative arthritis of the 
lumbar spine, degenerative disc disease of the lumbar spine, 
and spinal stenosis of the lumbar spine.  The examiner opined 
that it was as likely as not that the gunshot wound caused 
most of the degenerative changes.  


Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  

With regard to disabilities of the musculoskeletal system, in 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2004).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2004).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).  


Back

The veteran is currently in receipt of a 50 percent 
evaluation for residuals of a gunshot wound of the back.  

Diagnostic Code 5320 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, provides that Muscle Group XX 
includes those muscles responsible for postural support of 
the body and extension of lateral movements of the spine.  
Muscles listed as part of this group include the spinal 
muscles, including sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions).  38 C.F.R. § 
4.73, Diagnostic Code 5320 (2004).  

Pursuant to Diagnostic Code 5320, lumbar region, a 40 percent 
rating is warranted if impairment of Muscle Group XX is 
moderately severe.  A 60 percent rating is warranted if the 
impairment is severe.  

A moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound. The record must 
contain consistent complaints of cardinal symptoms of muscle 
wounds. There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are so situated as to indicate a track of a missile 
through one or more muscle groups.  There are indications on 
palpation of loss of deep fascia, or loss of muscle substance 
or loss of normal firm resistance of muscles compared with 
the sound side. The tests of strength and endurance of the 
muscle groups involved (compared with the sound side) give 
positive evidence of impairment.  

A severe disability of muscles involves a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
a large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and cicatrization. The history and 
complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form. The objective 
findings include extensive ragged, depressed and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in the track of the missile. The following, if 
present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile. 38 
C.F.R. § 4.56 (2004).

The Board notes that these criteria were revised to some 
extent in July 1997. However, the rating criteria were not 
changed in any significant way as they pertain to the claim 
at issue.  As such, the revised criteria have been set forth, 
but the result herein would be the same under the old 
criteria, which essentially mirror these provisions.  

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria for intervertebral disc syndrome in effect 
prior to September 23, 2002, a 60 percent rating was 
authorized for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and absent 
ankle jerk or other neurological findings appropriate to the 
cite of the diseased disc and little intermittent relief. A 
40 percent rating was assigned for severe intervertebral disc 
syndrome, with recurrent attacks, with intermittent relief, a 
20 percent rating when moderate with recurrent attacks and a 
10 percent rating when mild. 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation. A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months. A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months, and a 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Under the new criteria of Diagnostic Code 5243, which became 
effective September 26, 2003, and are codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2004), with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar to 30 degrees or less, 
or when there is favorable ankylosis of the entire 
thoracolumbar spine. Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 40 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  

In the case at hand, the evidence of record from does not 
specifically show significant residual of injury to Muscle 
Group XX.  Specifically, a May 2001 VA examination report 
notes essentially asymptomatic scars from the service-
connected gunshot wound.  The underlying tissue was found to 
be non tender, flat and movable.  No findings regarding 
muscle damage, tissue loss or tendon damage were noted.  A 
December 2004 VA examination report notes that there was no 
tethering or subcutaneous tissue loss.  In any event, even if 
severe residual injury to Muscle Group XX were shown, 40 
percent is the maximum rating allowed for the condition.  
Therefore, a higher evaluation is not warranted under 
Diagnostic Code 5320.  

In considering the old criteria under  Diagnostic Code 5293, 
it is noted that the veteran has been diagnosed with 
degenerative disc disease.  However, while clinical findings 
have noted severe degenerative arthritis, the evidence of 
record does not show pronounced intervertebral disc syndrome.  
Specifically, the evidence does not show the presence of 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Therefore, the Board finds that a 
higher rating under Diagnostic Code 5293 (2002) is not 
warranted.  

Moreover, the medical evidence does not reflect complete 
ankylosis of the entire spine or that the disability is 
productive of incapacitating episodes (as defined above) 
having a total duration of at least 6 weeks during the past 
12 months so as to warrant an increased rating under either 
Diagnostic Code 5243 or Diagnostic Code 5235 (effective 
September 26, 2003).  

The December 2004 VA examination report reflects that the 
veteran had an old compression fracture at L1 which was 50 
percent compressed.  It was also noted that there was a 
portion of the posterior vertebral body at L5 that was 
missing, most likely from the service-related gunshot wound.  

The Board notes that the old criteria of Diagnostic Code 5285 
provides the rating criteria for residuals of a fractured 
vertebra.  Diagnostic Code 5285 provides that residuals of a 
fractured vertebra without cord involvement, but with 
abnormal mobility requiring a neck brace (jury mast) warrant 
a 60 percent rating.  Otherwise, residuals of a fractured 
vertebra should be rated in accordance with definite limited 
motion or muscle spasm, adding a separate 10 percent rating 
for demonstrable deformity of vertebral body.  Diagnostic 
Code 5285.  In addition, a "Note" under Diagnostic Code 5285 
provides that under both ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  The medical evidence does not show that 
the veteran's residuals of a gunshot wound to the back with 
compression fracture at L1 results in abnormal mobility 
requiring a neck brace (jury mast) as required for a higher 
60 percent evaluation.  In this case, the veteran's symptoms 
more nearly approximate severe limitation of low back motion 
which warrants a 40 percent evaluation under the old criteria 
for Diagnostic Code 5292, plus an additional 10 percent 
rating for demonstrable deformity of the vertebral body.  
Accordingly, the Board concludes that the currently assigned 
50 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003) for residuals of a vertebral fracture is 
warranted.  

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
low back disability, and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned evaluation.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.  


Left Knee

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2004).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.  

In this case, it is noted that the veteran underwent a total 
left knee replacement in April 2003.  The current disability 
rating for the disorder is 60 percent for status post total 
left knee replacement following a 100 percent rating for the 
year following the left knee surgery.  Thus, the current 
issue before the Board concerns the disability rating 
assigned prior to April 2003 for the veteran's left knee 
disorder.  

Prior to April 24, 2003, the veteran's service-connected left 
knee disability was evaluated as 30 percent disabling.  Under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259, 
the left knee disability was assigned a 10 percent rating for 
symptomatic removal of a semilunar cartilage.  A separate 20 
percent evaluation was assigned for limitation of leg 
extension under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The medical evidence of record during that period reflects 
that on examination in May 2001, the veteran's left knee 
showed no collateral ligament laxity.  Range of motion 
testing revealed extension of 15 degrees and flexion of 100 
degrees.  Ranges of motion were essentially the same after 
fatiguing according to the examination report.  Such findings 
more nearly approximate a 20 percent evaluation for 
limitation of extension.  A compensable level of limited left 
knee flexion was not clinically shown.   A July 2002 VA 
orthopedic record noted some laxity to varus stress but did 
not reflect severe lateral instability of the left knee.  
Moreover, as noted above, the veteran underwent a medial 
meniscotomy during service and the symptoms of such warranted 
an additional 10 percent rating under Diagnostic Code 5259.  
However, symptoms which approximated a dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion to the joint have not been reported.   Thus, the 
criteria for a rating in excess of 30 percent for the left 
knee disorder, during the period prior to April 24, 2003 have 
not been shown or clinically demonstrated.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the left knee 
during this period.  


ORDER

Entitlement to increased ratings for the components of the 
veteran's left knee disability, assigned a 20 percent 
evaluation for limitation of motion and a 10 percent 
evaluation for other functional impairment prior to April 24, 
2003, is denied .  

Entitlement to an increased rating for residuals of a gunshot 
wound to the back, currently evaluated as 50 percent 
disabling is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


